Chief Justice Campbell
delivered the opinion of the Court.
The motion to quash was based upon the proposition that the information is “ambiguous, uncertain and duplicitous” in that it fails to inform the defendant for what particular crime he is being prosecuted and that three distinct and inconsistent crimes against defendant are charged in one and the same count of the information. The Court was clearly wrong in sustaining 'the motion to quash. The statute is in the disjunctive. *177The stealing of a bicycle by a defendant, or the pr chase or receiving from any person, or the concealii or secreting of a bicycle, knowing that the same h& been stolen, all are, and each is, under the statute deemed larceny. An information conjunctively charg ing the same defendant with doing all of these acts at the same time and as a part of the same transaction is not duplicitous. Such is the rule already established in this jurisdiction, and it should have been heeded and applied by the District Court in this cause. We shall not repeat the argument to support it. We refer to, and again approve, McClure v. People, 27 Colo. 358. After reviewing and discussing a number of cases bearing upon the point now under consideration, this Court, .at page 367 thus summarized its conclusion: “Where two or more acts, stated in the statute disjunctively, either of which is an offense by itself if done by different persons or at different times, when done by the same person and at the same time and relate to the . same transaction and are followed by the same penalty, they may be united in one count of an indictment or information, as constituting but one offense.” That is exactly this case. Though the fact does not appear upon the face of the inforamtion, under the doctrine announced in Short et al. v. People, 27 Colo. 175, the mere statement of the district attorney that the different acts relate to and constitute one and the same transaction is sufficient as against a motion to quash. This information, in form, is like the one before the -court in McClure v. People, supra. Under the bicycle statute precisely the same penalty is imposed whether the defendant stole the bicycle, or purchased it with the knowledge that it had been stolen, or concealed or se~ ■ creted it with such knowledge. The ruling of the Court is wrong. Trial courts must be governed by the rule •of pleading again approved in this opinion. It follows that judgment on motion to quash the information was *178wrong, and it is therefore disapproved and reversed.

Reversed.

Mr. Justice Musser and Mr. Justice Garrigues concur.